Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 6146041) in view of Courtney (US 5890254).
Regarding claim 1, Chen teaches a tool (10) for use with a handle (20), the tool comprising: a head member comprising a body and including a first connection point (13) for connecting the head member to the handle, wherein the body includes a bottom (17) with side walls extending generally upward from the bottom to form a substantially hollow inner section (15), wherein the sidewalls extend at opposite longitudinal ends of the bottom and the side walls converging at the second connection point such that the substantially hollow inner section is open from a front of the head member to a rear of the head member (Fig. 1); and said head member further comprising an engaging portion (32) for positioning one or more floor care tool members.
Chen does not teach a second connection point, that the first and second connection points are separated by a distance in an axial direction of the first and second connection points or that the side walls are arched.
Courtney teaches a head member (14) with two connection points (54 and 32) that are separated by a distance in an axial direction of the first and second connection points (see Figs. 3-4).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have changed the shape of Chen’ sidewalls because Applicant has not disclosed that the arched shape of the sidewalls provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s device and the applicant’s invention to perform equally well with either the sidewalls taught by Chen or the claimed arched sidewalls because both sidewalls are equally capable of defining a substantially hollow inner section and converging at a connection point.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chen to have arched sidewalls as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Chen with first and second connection points separated by a distance in the axial direction as taught by Courtney for the purpose of forming a firm connection between a handle and the head member (Courtney, col. 4, ll. 3-8).
Regarding claim 3, the combination of Chen and Courtney teaches the tool of claim 1, wherein the engaging portion is attached to the head member as a separate component (Chen, Fig. 1).
Regarding claim 4, the combination of Chen and Courtney teaches the tool of claim 3, wherein the engaging portion is attached to the head member by: a. slots; b. mechanical fasteners; c. snaps; d. friction; or e. pins (mechanical fastener, see Chen Fig. 1).
Regarding claim 6, the combination of Chen and Courtney teaches the tool of claim 1, wherein the one or more floor care tool members comprise: a. bristles; b. brushes; c. mop heads; d. squeegees; or e. combinations of a-c (Chen, mop head 33).
Regarding claim 7, the combination of Chen and Courtney teaches the tool of claim 1, wherein said first connection point is positioned at or near the engaging member attachment (in the modified Chen head, both connection points are ‘near’ the engaging member attachment) and the second connection point extending from a distal end of the head member (see 13 in Chen Fig. 1).
Regarding claim 8, the combination of Chen and Courtney teaches the tool of claim 1, further comprising a tool head insert (Chen, 40) being separate from the head member and positioned at the inner section of the head member with the insert at least partially within the bottom and side walls of the body of the head member (Chen, Fig. 2).
Regarding claim 9, the combination of Chen and Courtney teaches the tool of claim 8, wherein the tool head insert comprising: a. a reservoir; b. a weighted member; c. a light; or d. a battery (Chen, reservoir 40).
Regarding claim 11, Chen teaches a tool assembly for use with cleaning, the assembly comprising: a ‘universal’ handle (20) comprising an elongated handle having first and second ends; and a tool operatively attached to the universal handle, the tool comprising a body (10), wherein the body includes a bottom (17) and with side walls extending generally upward from the bottom to form a substantially hollow inner section (15), wherein the sidewalls extend at opposite longitudinal ends of the bottom and the side walls converging at the connection point such that the substantially hollow inner section is open from a front of the tool to a rear of the tool (Fig. 1).
Chen does not teach that the handle has a locking system positioned at or near the second end of the handle; wherein the locking system comprising a keyed locking collar for orienting and engaging at least a first portion of a tool and a locking cap rotatably positioned on the handle for engaging a second portion of the tool; that the tool body includes first and second connection points for connecting the tool to the handle, wherein the first and second connection points are separated by a distance in an axial direction of the first and second connection points; or that the sidewall are formed in an arched manner.
Courtney teaches a handle (18) that has a locking system positioned at or near the second end of the handle; wherein the locking system comprising a keyed locking collar (64) for orienting and engaging at least a first portion of a tool and a locking cap (38) rotatably positioned on the handle for engaging a second portion of the tool and a tool body that includes first and second connection points (54 and 32) for connecting the tool to the handle, wherein the first and second connection points are separated by a distance in an axial direction of the first and second connection points (Figs. 3-4).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have changed the shape of Chen’ sidewalls because Applicant has not disclosed that the arched shape of the sidewalls provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s device and the applicant’s invention to perform equally well with either the sidewalls taught by Chen or the claimed arched sidewalls because both sidewalls are equally capable of defining a substantially hollow inner section and converging at a connection point.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chen to have arched sidewalls as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen. Furthermore, it would have been obvious at the effective filing date of the claimed invention to have modified the device of Chen such that the handle has a locking system positioned at or near the second end of the handle; wherein the locking system comprising a keyed locking collar for orienting and engaging at least a first portion of a tool and a locking cap rotatably positioned on the handle for engaging a second portion of the tool; and that the tool body includes first and second connection points for connecting the tool to the handle, wherein the first and second connection points are separated by a distance in an axial direction of the first and second connection points as taught by Courtney for the purpose of forming a firm connection between a handle and the head member (Courtney, col. 4, ll. 3-8).
Regarding claim 12, the combination of Chen and Courtney teaches the assembly of claim 11, wherein at least a portion of the universal handle is positioned through the second connection point of the tool and operatively positioned at the first connection point thereof (Courtney, Fig. 7).
Regarding claim 13, the combination of Chen and Courtney teaches the assembly of claim 11, wherein said head member further comprising an engaging portion (Chen, 32) for positioning one or more floor care tool members.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Courtney as applied to claim 1 above, and further in view of Pant (US 2014/0026342).
Regarding claim 2, the combination of Chen and Courtney teaches the tool of claim 1, but does not teach that the engaging portion of the head member is integral with the body of the head member.
Pant teaches an engaging portion (formed by 104 and 106) that is integral with a head member (102).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the device of Chen such that the engaging portion of the head member is integral with the body of the head member, wherein doing so would merely be a matter of substituting one engaging element for another with predictable results.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Courtney as applied to claim 4 above, and further in view of Vosbikian (US 2893033).
Regarding claim 5, the combination of Chen and Courtney teaches the tool of claim 4, but does not teach that the slots provide a sliding connection for the engaging portion and the head member.
Vosbikian teaches a mop head (2) with slots (5) that provide a sliding connection for the head and an engaging portion (6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the engagement portion of Chen with that of Vosbikian, including slots that provide a sliding connection for the engaging portion and the head member, wherein doing so would merely be a matter of simple substitution of one known engaging portion for another with predictable results.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Courtney as applied to claims 11 and 13 above, and further in view of Liao (US 5937471).
Regarding claim 14, the combination of Chen and Courtney teaches the assembly of claim 13, but does not teach a clamp connected to the body of the tool to aid the engaging member in position the one or more floor care tool members.
Liao teaches a clamp (5 and 6) connected to a body (1) of a tool to aid an engaging member (7) in positioning one or more floor care tool members (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Chen with a clamp connected to the body of the tool to aid the engaging member in position the one or more floor care tool members as taught by Liao for the purpose of better securing a mopping cloth (Liao, col. 3, ll. 51-55).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Courtney as applied to claims 11 and 13 above, and further in view of McCrink (US 2815990).
Regarding claim 15, the combination of Chen and Courtney teaches the assembly of claim 13, but does not teach a bracket operatively attached to the body of the tool at or near the first connection point.
McCrink teaches a bracket (formed by 10) operatively attached to a body (30) of a tool at or near a first connection point (34).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Chen with a bracket operatively attached to the body of the tool at or near the first connection point as taught by McCrink for the purpose of further securing the handle to the tool head (McCrink, col. 1, ll. 21-28) and providing a scraper (McCrink, col. 2, ll. 44-46).
Regarding claim 16, the combination of Chen, Courtney and McCrink teaches the assembly of claim 15, wherein said bracket comprises an aperture (McCrink, 14) for receiving a portion of the handle and a connection portion (McCrink, 12) for operatively connecting to a floor care tool member.
Regarding claim 17, the combination of Chen, Courtney and McCrink teaches the assembly of claim 16, wherein the one or more floor care tool members comprise: a. bristles; b. brushes; c. mop heads; d. squeegees; or e. combinations of a-d (Chen, mop head 33).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Courtney as applied to claim 1 above, and further in view of Koszlat (DE 10335279 B3).
Regarding claim 18, Chen teaches a floor care tool, comprising: an elongated handle (20) having first and second ends, the tool head (10) comprising a body and including a connection point (13) for connecting the tool head to the handle, wherein the body includes a bottom (17) with side walls extending generally upward in an arched manner from the bottom to form a substantially hollow inner section (15), wherein the sidewalls extend at opposite longitudinal ends of the bottom and the side walls converging at the connection point such that the substantially hollow inner section is open from a front of the tool head to a rear of the tool head (Fig. 1); and one or more floor care members (33) operatively positioned at the bottom of the body of the tool head to interact with a floor.
Chen does not teach a mounting member at the first end wherein the mounting member comprises a generally spherical member adapted to coincide with a puck member, and a locking system positioned at or near the second end of the handle, wherein the locking system comprises a keyed locking collar for engaging at least a first portion of a tool head; or that the tool head includes first and second connection points; wherein the first and second connection points are separated by a distance in an axial direction of the first and second connection points; or that the sidewalls are shaped in an arched manner.
Koszlat teaches a mounting member at the first end of a handle wherein the mounting member comprises a generally spherical member (ball, see Figs. A-D) capable of coinciding with a puck member.
Courtney teaches a locking system positioned at or near the second end of the handle, the locking system comprising a keyed locking collar (64) for engaging at least a first portion of a tool head; and the tool head that includes first and second connection points (54 and 32) that are separated by a distance in an axial direction of the first and second connection points (Figs. 3-4).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have changed the shape of Chen’ sidewalls because Applicant has not disclosed that the arched shape of the sidewalls provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Chen’s device and the applicant’s invention to perform equally well with either the sidewalls taught by Chen or the claimed arched sidewalls because both sidewalls are equally capable of defining a substantially hollow inner section and converging at a connection point.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Chen to have arched sidewalls as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chen. 
Furthermore, it would have been obvious at the effective filing date of the claimed invention to have modified the device of Chen such that the handle has a locking system positioned at or near the second end of the handle, the locking system comprising a keyed locking collar for engaging at least a first portion of a tool head; and the tool head includes first and second connection points separated by a distance in an axial direction of the first and second connection points as taught by Courtney for the purpose of forming a firm connection between a handle and the head member (Courtney, col.4, ll. 3-8). 
It would have been obvious to have provided the handle of Chen with a mounting member as taught by Koszlat for the purpose of increasing comfort of use (“Of working tools with long or short stems very uncomfortable in the handling, because one usually uses the right hand when using at the top of the stem has”).
Regarding claim 19, the combination of Chen, Courtney and Koszlat teaches the floor care tool of claim 18, wherein at least a portion of the handle is positioned through the second connection point of the tool head and operatively positioned at the first connection point thereof (Courtney, Fig. 7).
Regarding claim 20, the combination of Chen, Courtney and Koszlat teaches the floor care tool of 18, wherein the one or more floor care members are attached to the tool head by: a. slots; b. mechanical fasteners; c. snaps; d. friction; e. pins; f. clamps; or some combination thereof (Chen, mechanical fasteners in Fig. 1).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art of the previous action does not teach first and second connection points that are separated by a distance in an axial direction of the first and second connection points, it is noted that the newly cited Courtney reference is relied upon to teach this feature.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754